PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,326,735
Issue Date: May 10, 2022
Application No. 16/517,380
Filing or 371(c) Date: July 19, 2019
Attorney Docket No. 2014-557US01/JNA0101-US-O
:
:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:


This is a decision on the request for refund received April 5, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,100, stating in part that “[o]n March 29, 2022, Applicant filed the Petition to Revive . . . and paid the relevant fees.  However, due to a technical error, the filing was never processed via the Electronic Filing System . . . On April 4, 2022, Applicant re-filed all proper forms and re-paid the fees . . . Thus, Applicant believes the charges 
. . . was duplicative and should be refunded.” 

A review of the Office records for the above-identified application, shows that applicant attempted to file an ePetition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) on March 29, 2022, however the papers were not uploaded into the Image File Wrapper, due to an Electronic Filing System error, but the fees were received.  An  ePetition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) was filed and autogranted on April 4, 2022, with a petition fee of $2,100.  As such, a duplicate petition fee was paid.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,100 was refunded to petitioner’s credit card on June 2, 2022.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions